File No. 812-13887 United States of America before the U.S. Securities and Exchange Commission Amendment No.1 to the Application for an Order under Section6(c) of the Investment Company Act of 1940, as amended (the “Act”) for an exemption from Sections2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule22c-1 under the Act and under Sections6(c) and 17(b) of the Act for an exemption from Sections17(a)(1) and 17(a)(2) of the Act and under Section12(d)(1)(J) granting an exemption from Sections12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of Millington Securities, Inc. and Millington Exchange Traded MAVINS Fund, LLC Please send all communications to: Charles G. Millington Millington Securities, Inc. 222 South Mill Street Naperville, IL60540 With a copy to: Morrison C. Warren Suzanne M. Russell Chapman and Cutler LLP 111 West Monroe Street Chicago, IL60603 1 Table of Contents Section Heading Page I. Summary of Application 4 A. Request for Order 4 B. Comparability of Relief Sought to Prior Relief Granted by the Commission 7 II. Background 8 A. The Company 8 B. The Adviser 11 C. The Underlying Indices 12 D. The Distributor 12 III. Applicants’ Proposal 13 A. Operation of the Funds 13 B. Purchases and Redemptions of Shares and Creation Unit Aggregations 16 C. Applicability to Funds 31 D. Likely Purchasers of Shares 32 E. Third Party Broker‑Dealer Issues; Disclosure Documents 32 F. Sales and Marketing Materials 33 G. Availability of Information Regarding Shares and Underlying Indices 34 H. Dividend Reinvestment Service 39 I. Shareholder Transaction Expenses 39 J. Shareholder Reports 39 IV. In Support of the Application 40 A. Summary of the Application 40 B. Benefits of the Proposal 42 C. The Product Does Not Raise Concerns 43 V. Request for ETF Relief 44 A. Exemption from the Provisions of Sections2(a)(32) and 5(a)(1) 44 B. Exemption from the Provisions of Section22(d) and Rule22c‑1 46 C. Exemption from the Provisions of Section22(e) 49 D. Exemption from the Provisions of Sections17(a)(1) and 17(a)(2) 53 2 VI. Request for Section 12(D)(1) Relief 57 A. Exemption from the Provisions of Sections12(d)(1)(A), 12(d)(1)(B) and 17(a) 57 VII. Legal Analysis 60 A. Section12(d)(1) 60 B. Sections17(a), 17(b) and 6(c) 65 IX. Express Conditions to this Application 68 X. Names and Addresses 74 XI. Procedural Matters, Conclusion and Signatures 74 ExhibitA — Description of Initial Fund and Initial Index 3 United States Securities and Exchange Commission Washington, D.C. 20549 In the Matter of: ) Amendment No.1 to the Application for an ) Order under Section6(c) of the Investment ) Company Act of 1940, as amended (the Millington Securities, Inc. and ) “Act”) for an exemption from Millington Exchange Traded MAVINS ) Sections2(a)(32), 5(a)(1), 22(d) and 22(e) of Fund, LLC ) the Act and Rule22c-1 under the Act and ) under Sections6(c) and 17(b) of the Act for ) an exemption from Sections17(a)(1) and ) 17(a)(2) of the Act and under ) Section12(d)(1)(J) granting an exemption ) from Sections12(d)(1)(A) and 12(d)(1)(B) ) from Sections12(d)(1)(A) and 12(d)(1)(B) File No.812-13887 ) I.Summary of Application A. Request for Order In this amended application (this “Application”), Millington Securities, Inc. (the “Adviser”) and Millington Exchange Traded MAVINS Fund, LLC, a Delaware limited liability company (the “Company”) (collectively, the “Applicants”), apply for and request an order under Section6(c) of the Investment Company Act of 1940, as amended (the “Act”) for an exemption from Sections2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule22c-1 under the Act and under Sections6(c) and 17(b) of the Act for an exemption from Sections17(a)(1) and 17(a)(2) of the Act (the “Order”).Applicants request that the Order also apply to any existing or future registered open-end management investment company and its seriesthat is advised by the Adviser or an entity controlling, controlled by or under common control with the Adviser (each such entity and any successor thereto included in the term “Adviser”) and complies with the terms and conditions of the Application (collectively, with future seriesof the Company, the 4 “Future Funds” and together with the initial seriesof the Company, the “Funds”).1The requested Order would permit, among other things, (a)shares of the Funds (“Shares”) to be redeemable in large aggregations only (“Creation Unit Aggregations”); (b)Shares to trade on a national securities exchange as defined in Section2(a)(26) of the Act (“Exchange”), such as the NewYork Stock Exchange (“NYSE”), the Nasdaq Stock Market, Inc. (“Nasdaq”) and NYSE Arca, Inc. and NYSE Arca Marketplace, LLC (collectively, “NYSE Arca”), at negotiated market prices rather than at net asset value per share (“NAV”); (c)relief from the seven (7) calendar day redemption requirement for certain Funds under specified limited circumstances; and (d)certain affiliated persons of the Funds to buy securities from, and sell securities to, the Funds, in connection with the in-kind purchase and redemption of Shares (referred to as the “ETF Relief”).Applicants believe that the requested ETF Relief is appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act. Applicants also apply for and request the Order pursuant to Section12(d)(l)(J) of the Act exempting certain transactions from Sections12(d)(l)(A) and 12(d)(l)(B) of the Act, and under Sections6(c) and 17(b) of the Act exempting certain transactions from Section17(a) of the Act (also, the “Order”).Applicants ask that this requested relief (sometimes referred to herein as the “12(d)(1) Relief”) be applicable to (i)each Fund, (ii)any registered open-end management investment company and any of its series that is advised by the Adviser or an entity controlling, controlled by or under common control with the Adviser and that, pursuant to a separate order of the Securities and Exchange Commission (the “Commission”), in general terms, operates as an exchange-traded fund that utilizes active management investment strategies (each, an “Actively 1 All entities that currently intend to rely on the Order are named as Applicants.For the purposes of the requested Order, “successor” is limited to an entity or entities that result from a reorganization into another jurisdiction or a change in the type of business organization. 5 Managed Fund” and collectively, the “Actively Managed Funds”; the Funds and the Actively Managed Funds are referred to collectively as the “Underlying Funds” and individually as an “Underlying Fund”), (iii)“Acquiring Funds” as defined immediately below, and (iv)any broker or dealer registered under the Securities Exchange Act of 1934, as amended (the “Exchange Act,” and such brokers or dealers, “Brokers”), selling Shares or shares of an Actively Managed Fund (Shares and shares of Actively Managed Funds are referred to collectively as “Underlying Fund Shares”) to Acquiring Funds.The Order, if granted, would permit registered management investment companies and unit investment trusts (“UITs”) that are not advised or sponsored by the Adviser or an entity controlling, controlled by or under common control with the Adviser, and not part of the same “group of investment companies,” as defined in Section12(d)(l)(G)(ii) of the Act, as the Underlying Funds, to acquire Underlying Fund Shares beyond the limits of Section12(d)(l)(A) of the Act.(Such management companies are referred to herein as the “Acquiring Management Companies,” such UITs are referred to herein as “Acquiring Trusts,” and are collectively referred to herein as the “Acquiring Funds.”)The requested exemptions would also permit each Underlying Fund and/or a Broker to sell Underlying Fund Shares to an Acquiring Fund beyond the limits of Section12(d)(l)(B).In addition, Applicants request relief from Sections17(a)(1) and 17(a)(2) (also, the “Order”) to permit each Underlying Fund that is an affiliated person, or an affiliated person of an affiliated person, as defined in Section2(a)(3) of the Act, of an Acquiring Fund to sell its Underlying Fund Shares to, and redeem its Underlying Fund Shares from, an Acquiring Fund and to engage in the accompanying transactions.An Acquiring Fund may rely on the requested Order, if granted, only to invest in the Underlying Funds and not in any other registered investment company. Applicants believe that (i)with respect to the relief requested pursuant to Section6(c), the requested exemption for the proposed transactions is appropriate in the public interest and 6 consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act, and (ii)with respect to the relief requested pursuant to Section17(b), the proposed transactions are reasonable and fair and do not involve overreaching on the part of any person concerned; the proposed transactions are consistent with the policy of the Initial Fund (as defined below) and Future Funds and that the proposed transactions are consistent with the general purposes of the Act. The relief described in this Sub-Section1.A will be collectively referred to as the “Relief.” The Relief requested in this Application relates to the initial seriesof the Company (“Initial Fund”) identified in ExhibitA to this Application, whose performance will correspond generally to the price and yield performance, before fees and expenses, of an International Equity Index (as defined below).In the future, the Adviser intends to create additional seriesthat are not described or identified in ExhibitA.Each Future Fund will be advised by the Adviser, or an entity controlling, controlled by or under common control with the Adviser, and seek investment returns that correspond to the price and yield performance of an Underlying Index (as defined below).Any Future Fund or other entity relying on any Order granted pursuant to this Application will comply with the terms and conditions stated in this Application. No form having been specifically prescribed for this Application, Applicants proceed under Rule0-2 of the General Rules and Regulations of the Commission. B. Comparability of Relief Sought to Prior Relief Granted by the Commission The requested Relief is very similar to the relief granted by the Commission to other open-end management investment companies including:Arrow Funds Trust, Rydex ETF Trust, Fidelity Commonwealth Trust, iShares Trust and Select Sector SPDRs Trust (collectively, the 7 “Management Companies”) pursuant to their respective applications for exemptive relief (“Prior Management Company Orders”).2 The relief requested herein is also substantially similar to that granted by the Commission to certain UITs: the BLDRS Index Funds Trust (“BLDRS”), Nasdaq-100 Trust, Series1 (“QQQQs”), Diamonds Trust (“DIAMONDS”), MidCap SPDR Trust, Series1 (“MidCap SPDRs”), and the SPDR Trust, SeriesI, (“SPDR Trust”) (“Prior UIT Orders”).3The Prior UIT Orders and the Prior Management Company Orders are collectively referred to herein as the “Prior Orders.”The Management Companies and the UITs that have received Prior Orders are collectively referred to herein as the “Prior ETFs.” II.Background A. The Company The Company is organized as a Delaware limited liability company and intends to register under the Act as an open-end management investment company.4Millington Securities, Inc. serves as the sole Member of the Company (the “Member”).The Company will be authorized to offer an unlimited number of series(each such serieswill be a Fund). The Funds 2 Arrow Investment Advisers, LLC, et al., Investment Company Act Release No. 28910 (September 22, 2009) (the “Arrow Order”); Fidelity Commonwealth Trust, et al., Investment Company Act Release No.26178 (September12, 2003) (the “Fidelity Trust Order”); Rydex ETF Trust, et al., Investment Company Act Release No. 25970 (March25, 2003) (the “Rydex Order”); Barclays Global Fund Advisors, Investment Company Act Release No. 24451 (May 12, 2000) (the “iShares Order”); and Select Sector SPDR Trust, Investment Company Act Release No. 23534 (November 13, 1998) (the “Select Sector SPDRs Order”). 3 In the Matter of BLDRS Index Funds Trust, et al., Investment Company Act Release Nos. 27768 (March 21, 2007) and 25797 (November 8, 2002) (the “BLDRS Orders”); In the Matter of Nasdaq-100 Trust, et al. Investment Company Act Release No.23702 (February 22, 1999) (the “Nasdaq-100 Trust Order”); In the Matter of Diamonds Trust, et al., Investment Company Act Release No. 22979 (December30, 1997) (the “Diamonds Order”); In the Matter of MidCap SPDR Trust, Series1, et al., Investment Company Act Release No.20844 (January18, 1995) (the “MidCap Order”); and In the Matter of SPDR Trust Series1, etal., Investment Company Act Release No. 19055 (October 26, 1992) (the “SPDR Order”). 4 As of the date of the filing of this Application, the Company has not yet registered under the Act as an open-end management investment company. 8 will offer and sell securities pursuant to a registration statement on Form N-1A (“Registration Statement”) to be filed with the Commission under the Act and the Securities Act of 1933, as amended (the “Securities Act”).5Each Fund will be diversified or non-diversified and operate pursuant to the terms and conditions stated in the Application.Each Fund will consist of a portfolio of securities (“Portfolio Securities”) selected to correspond generally to the price and yield performance, before fees and expenses, of a specified index consisting solely of equity and/or fixed income securities (each such index is an “Underlying Index” or “Index”).The Applicants request that any order issued apply to the Initial Fund and any Future Fund, all of which will operate pursuant to the terms and conditions stated in this Application.Each Fund will be advised by the Adviser, or an entity controlled by or under common control with the Adviser. An Index that consists of or includes foreign equity securities is referred to as an “International Equity Index.”The Initial Fund is expected to be based on the International Equity Index described in Exhibit A (the “Initial Index”).Future Funds may be based on future International Equity Indices (collectively, these Funds are the “International Equity Funds”).Future Funds may also be based on Indices of international equity and fixed income securities (“Blended International Indices”) and Indices of international fixed income securities (“International Fixed Income Indices”) (collectively, the Blended International Indices, International Equity Indices and International Fixed Income Indices are “International Indices”; the International Equity Funds and any Future Fund based on Blended International Indices or International Fixed Income Indices are the “International Funds”; the International Funds that invest in both fixed income and equity securities are “Blended International Funds”; and the 5 As of the date of the filing of this Application, the Company has not yet filed a Registration Statement. 9 International Funds that invest primarily in fixed income securities are “International Fixed Income Funds”). Other Future Funds may be based on Indices of domestic equity securities (“Domestic Equity Indices”), Indices of domestic fixed income securities (“Domestic Fixed Income Indices”), or a blend of Domestic Equity Indices and Domestic Fixed Income Indices (“Blended Domestic Indices”) (collectively, the Domestic Equity Indices, Domestic Fixed Income Indices and Blended Domestic Indices are the “Domestic Indices”; Future Funds based on Domestic Indices are the “Domestic Funds”; the Domestic Funds that invest in equity securities are “Domestic Equity Funds”; and the Domestic Funds that invest in fixed income securities are “Domestic Fixed Income Funds”). The International Equity Funds and the Domestic Equity Funds are the “Equity Funds”.The International Fixed Income Funds and the Domestic Fixed Income Funds are the “Fixed Income Funds”.The Blended International Indices and the Blended Domestic Indices are “Blended Indices”, and Future Funds based on Blended Indices are the “Blended Funds”, as further described herein.6In each case where “Equity Fund” or “Fixed Income Fund” is used, this includes the portion of a Blended Fund that invests in equity or fixed income securities.All existing Funds that currently intend to rely on the Order are named as Applicants. Each Fund intends to qualify as a “regulated investment company” (a “RIC”) under the Internal Revenue Code (the “Code”). Each Fund will be entitled to use its Underlying Index pursuant to a licensing agreement with the entity that creates, compiles, sponsors, or maintains the Underlying Index (“Index Provider”) or pursuant to a sub-licensing arrangement with the Adviser, which will enter into a 6 The component securities of an Underlying Index are referred to as “Component Securities.” For purposes of this Application, the Component Securities of Domestic Indices are those that principally trade in the U.S.All or a portion of the Component Securities of International Indices will principally trade in a market other than the U.S. 10 licensing agreement with the relevant Index Provider.An Index Provider will not provide recommendations to a Fund regarding the purchase or sale of specific securities.In addition, an Index Provider will not provide any information relating to changes to an Underlying Index’s methodology for the inclusion of Component Securities, the inclusion or exclusion of specific Component Securities, or methodology for the calculation of the return of Component Securities, in advance of a public announcement of such changes by the Index Provider. Each Fund will comply with the disclosure requirements adopted by the Commission in Investment Company Act Release No.28584 (January13, 2009) (the “Form N-1A Amending Release”). B. The Adviser The Adviser or an entity controlling, controlled by or under common control with the Adviser will be the investment adviser to the Funds.The Adviser is an Illinois corporation, with its principal office located at 222South Mill Street, Naperville, IL 60540.The Adviser is registered as an investment adviser under Section203 of the Investment Advisers Act of 1940 (the “Advisers Act”).The Adviser may enter into sub-advisory agreements with investment advisers to act as subadvisers with respect to a Fund, if warranted.Any subadviser to the Company or a Fund will be registered under the Advisers Act and will not otherwise be affiliated (within the meaning of Section2(a)(3) of the Act) with the Company or a Fund (each a “Subadviser” and, collectively, the “Subadvisers”). The Adviser, subject to the oversight and authority of the board of directors or trustees of the Company (the “Board”), will implement each Fund’s investment program and oversee the day-to-day portfolio activities of each Fund.7If the Adviser engages a Subadviser, the Adviser 7 Where appropriate, references and representations pertaining to the Company should be read to include any registered open-end management investment company that operates as, or whose seriesoperates as, a Future Fund. 11 will develop the overall investment program for each Fund and oversee the Subadviser’s activities.The Subadviser’s role will be the same, regardless of whether a Fund uses a replication or representative sampling strategy, as discussed herein. The Adviser will arrange and oversee the provision of necessary services for the Funds (including custodial, transfer agency and administration services) and furnish office facilities, equipment, services and executive and administrative personnel necessary for managing the investment program of each Fund. Applicants note that affiliates of the Adviser or any Subadviser may be hired to provide other services, such as administration, custody, distribution, or transfer agency services, to the Funds, subject to the Board’s approval. C. The Underlying Indices The Initial Index is described in ExhibitA.No Index Provider is or will be an “affiliated person,” as defined in Section2(a)(3) of the Act, or an affiliated person of an affiliated person, of the Company or a Fund, a promoter, the Adviser, a Subadviser, or the Distributor (as defined below).The Adviser will obtain any necessary licensing arrangements with the Index Provider to offer the Shares, to the extent such licensing arrangements are legally required, have already been entered into or will be in effect at the time secondary market trading of such Shares commences. D. The Distributor Millington Securities, Inc., a broker-dealer registered under the Exchange Act, or another entity that is a broker-dealer registered under the Exchange Act, will initially act as the distributor and principal underwriter of the Creation Unit Aggregations of Shares (the “Distributor”).The Distributor will distribute Shares on an agency basis.(See below for a discussion of the Distributor’s role and duties.)The Distributor will not be affiliated with any 12 Exchange or any Index Provider.The Distributor will comply with the terms and conditions of the Application.Applicants request that the Order also apply to any future Distributor that complies with the terms and conditions of the Application. III.Applicants’ Proposal A. Operation of the Funds 1.Capital Structure and Voting Rights; Book-Entry The Company and the Funds will be overseen by the Board, which will satisfy the requirements of Section 10 of the Act.Beneficial Owners of a Fund, as defined below, will have one vote per Share with respect to matters for which a shareholder vote is required consistent with the requirements of the Act and the rules promulgated thereunder and relevant State law.Shares will be registered in book-entry form only. The Depository Trust Company, NewYork, NewYork, a limited purpose trust company organized under the laws of the State of NewYork (the “Depository” or “DTC”), or its nominee will be the record or registered owner of all outstanding Shares. Beneficial ownership of Shares (owners of such beneficial interest referred to herein as “Beneficial Owners”) will be shown on the records of DTC or DTC participants (e.g., brokers, banks, trust companies, and other financial institutions) (“DTC Participants”).Beneficial Owners of Shares will exercise their rights in such securities indirectly through the Depository and DTC Participants.Beneficial Owners of Shares will receive all of the notices, statements, shareholder reports and other communications required under the Act and other applicable laws.No Beneficial Owner shall have the right to receive a certificate representing Shares.Delivery of all notices, statements, shareholder reports and other communications from any Fund to Beneficial Owners will be at the Fund’s expense through the customary practices and facilities of the Depository and the DTC Participants. 13 2.Investment Objectives The investment objective of each Fund will be to provide investment returns that closely correspond to the price and yield performance, before fees and expenses, of its Underlying Index.In seeking to achieve the respective investment objective of each Fund, the Adviser and/or Subadviser may utilize a “replication” strategy (as described below), or a “representative sampling” strategy to track its Underlying Index.Using the representative sampling strategy, the Adviser or Subadviser will select each security for inclusion in the Fund’s portfolio to have aggregate investment characteristics, fundamental characteristics, and liquidity measures similar to those of the Fund’s Underlying Index, taken in its entirety.If representative sampling is used, a Fund will not be expected to track its Underlying Index with the same degree of accuracy as a Fund employing the replication strategy.A Fund using a replication strategy will invest in substantially all of the Component Securities in its Underlying Index in the same approximate proportions as in the Underlying Index.A Fund utilizing a representative sampling strategy generally will hold a significant number of the Component Securities of its Underlying Index, but it may not hold all of the Component Securities of its Underlying Index.This may be the case, for example, when there are practical difficulties or substantial costs involved in compiling an entire Underlying Index or when a Component Security of an Underlying Index is illiquid.From time to time, adjustments will be made in the portfolio of each Fund in accordance with changes in the composition of its Underlying Index or to maintain RIC compliance.Applicants expect that each Fund will have a tracking error relative to the performance of its Underlying Index of no more than five percent (5%), net of fees and expenses. Each Fund will invest at least 80% of its assets, exclusive of collateral held from securities lending, in Component Securities of its respective Underlying Index, or in the case of Fixed Income Funds, in the Component Securities of its respective Underlying Index and TBA transactions (as defined below) representing Component Securities, and in the case of 14 International Funds, in Component Securities and Depositary Receipts (as defined below) representing such Component Securities.Each Fund may also invest up to 20% of its assets in certain futures, options, options on futures, and swap contracts, cash and cash equivalents, other investment companies,8 as well as in securities not included in its Underlying Index but which the Adviser believes will help the Fund track its Underlying Index. The Funds may invest in “Depositary Receipts.”Depositary Receipts are typically issued by a financial institution (a “depositary”) and evidence ownership in a security or pool of securities that have been deposited with the depositary.9A Fund will not invest in any Depositary Receipts that the Adviser deems to be illiquid or for which pricing information is not readily available. 8 Each Fund is permitted to invest in shares of other exchange-traded funds (“ETFs”) (including other Funds) to the extent that such investment is consistent with the Fund’s investment objective, Registration Statement, and any applicable investment restrictions.Such investments would be made within the limits of Section12(d)(l) of the Act including the rules and regulations thereunder and would be made through purchases of shares in the secondary market or through receipt of shares as part of the Deposit Securities contributed to a Fund through the in-kind purchase of one or more Creation Unit Aggregations.A Fund would only hold shares of another ETF if doing so was in the best interest of the investing Fund such as, for example, where doing so would improve the liquidity, tradability or settlement of the Portfolio Securities, thereby potentially reducing the costs of creation and redemption activity, or help the Fund track its Underlying Index.For example, a Fund might invest in shares of a single ETF instead of shares of one or more Component Securities in its Underlying Index.The ability to submit or receive a single easily tradable security (i.e., shares of an ETF) as a substitute for a group of Portfolio Securities is expected to decrease the costs of creation and redemption activity, particularly for Funds that invest in multiple non-U.S. markets and especially for non-U.S. securities subject to transfer restrictions or stamp (transaction) taxes in their home markets.The decreased costs should improve the efficiency of the creation and redemption process and facilitate more efficient arbitrage activity, while at the same time permitting the Fund to obtain exposure to Component Securities in its Underlying Index through its investment in a single ETF holding similar securities.A Fund that invests in other investment companies would not be available for purchase by an Acquiring Fund. 9 Depositary Receipts include American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).With respect to ADRs, the depositary is typically a U.S. financial institution and the underlying securities are issued by a foreign issuer.The ADR is registered under the Securities Act on FormF-6.ADR trades occur either on an Exchange or off-exchange.FINRA Rule6620 requires all off-exchange transactions in ADRs to be reported within 90 seconds and ADR trade reports to be disseminated on a real-time basis.With respect to GDRs, the depositary may be foreign or a U.S. entity, and the underlying securities may have a foreign or a U.S. issuer.All GDRs are sponsored and trade on a foreign exchange.No affiliated persons of Applicants will serve as the depositary bank for any Depositary Receipts held by a Fund. 15 3.Listing and Trading Each Fund intends to submit an application to list its Shares on an Exchange.The Distributor will serve as principal underwriter only of the Creation Unit Aggregations of Shares.The principal secondary market for the Shares will be the Exchange on which they are primarily listed, as applicable (the “Primary Listing Exchange”).The Exchange on which a Fund is listed will not be an affiliated person of any Fund, Adviser, or Distributor.The Distributor will not maintain a secondary market in Shares.Shares traded on the Primary Listing Exchange or other Exchange will be traded in a manner similar to Prior ETFs and it is expected that one or more Exchange member firms will be designated to act as a Market Maker (as described below) and maintain a market for the Shares trading on the Primary Listing Exchange or such other Exchange.10No Market Maker for Shares of a Fund will be an affiliated person, or an affiliated person of an affiliated person, of the Fund, except potentially under Section2(a)(3)(A) or (C) of the Act solely due to ownership of Shares, as described below.Shares may also be cross-listed on one or more foreign securities markets. B. Purchases and Redemptions of Shares and Creation Unit Aggregations Each Fund will offer, issue and sell Shares of each Fund to investors only in Creation Unit Aggregations through the Distributor on a continuous basis at the NAV next determined after an order in proper form is received.The NAV of each Fund is expected to be determined as of 4:00p.m. ET on each “Business Day,” which is defined to include any day that the Company is open for business as required by Section22(e) of the Act.The Funds will sell and redeem Creation Unit Aggregations of each Fund only on a Business Day.Applicants anticipate that the 10 If Shares are listed on Nasdaq or a similar electronic Exchange (including NYSE Arca), one or more member firms of that Exchange will act as market maker (“Market Maker”).On Nasdaq, no particular Market Maker would be contractually obligated to make a market in Shares.However, the listing requirements on Nasdaq, for example, stipulate that at least two Market Makers are required to make a continuous two-sided market or subject themselves to regulatory sanctions. 16 price of a Share will range from $25 to $250, and that the price of one Creation Unit Aggregation will range from $1,000,000 to $10,000,000. Shares will be listed and traded on an Exchange in the same manner as other equity securities.The price of Shares trading on an Exchange will based on a current bid-offer market.No secondary sales will be made to Brokers at a concession by the Distributor or by a Fund.Purchases and sales of Shares on an Exchange, which will not involve a Fund, will be subject to customary brokerage commissions and charges. The pricing of Shares by means of bids and offers in the secondary market is not novel.This is the method by which the shares of closed-end investment companies are priced and sold after initial issuance.The price at which Shares trade will be disciplined by arbitrage opportunities created by the ability to continually purchase or redeem Creation Unit Aggregations at net asset value, which should ensure that Shares similarly do not trade at a material premium or discount in relation to NAV. 1.Placement of Orders to Purchase Creation Unit Aggregations a.General. Purchasers of Shares in Creation Unit Aggregations may hold such Fund Shares or may sell such Fund Shares into the secondary market.Applicants have determined that purchases and redemptions of Creation Unit Aggregations will be made generally by means of an in-kind tender of specified securities (referred to as “Deposit Securities” for purposes of purchases, and referred to as “Redemption Securities” for purposes of redemptions), with any cash portion of the purchase price and redemption proceeds to be kept to a minimum, all in the manner described herein.11Deposit Securities and Redemption Securities either (a)will correspond pro rata to the 11 The Funds must comply with the federal securities laws in accepting Deposit Securities and satisfying redemptions with Redemption Securities, including that the Deposit Securities and Redemption Securities are sold in transactions that would be exempt from registration under the Securities Act.In accepting Deposit Securities and satisfying redemptions with Redemption Securities that are restricted securities 17 Portfolio Securities of a Fund, or (b)will not correspond pro rata to the Portfolio Securities, provided that the Deposit Securities and Redemption Securities 1)consist of the same representative sample of Portfolio Securities designed to generate performance that is highly correlated to the performance of the Portfolio Securities, 2)consist only of securities that are already included among the existing Portfolio Securities, and 3)are the same for all Authorized Participants (as defined below) on a given Business Day.In either case, a basket of Deposit Securities and a basket of Redemption Securities (and a true pro rata slice of the Portfolio Securities) may differ solely to the extent necessary (a)because it is impossible to break up bonds beyond certain minimum sizes needed for transfer and settlement, (b)because, in the case of equity securities, rounding is necessary to eliminate fractional shares or lots that are not tradeable round lots, or (c)for temporary periods, to effect changes in the Portfolio Securities as a result of the rebalancing of an Underlying Index.A tradeable round lot for an equity security will be the standard unit of trading in that particular type of security in its primary market. This in-kind approach will minimize the need to liquidate Portfolio Securities to meet redemptions of Creation Unit Aggregations and would permit each Fund to more closely achieve the desired correlation to its Underlying Index.However, in some circumstances it may not be practicable or convenient to operate on an in-kind basis exclusively.In addition, over time, the Company or a Fund may conclude that operating on an exclusively in-kind basis for one or more Funds may present operational problems for such Funds.Therefore, the Company or a Fund may permit, in its discretion, with respect to one or more Funds, under certain circumstances, an in-kind purchaser to substitute cash-in-lieu of depositing some or all of the requisite Deposit Securities.Substitution of cash might be permitted or required, for example, in circumstances where one or more Deposit Securities may not be available in the quantity needed to make a eligible for resale pursuant to Rule144A under the Securities Act, the Funds will comply with the conditions of Rule144A. 18 Creation Deposit (defined below), may not be eligible for transfer through either the NSCC Clearing Process or DTC Process (each defined below), may not be eligible for trading by an Authorized Participant (defined below) or the investor on whose behalf the Authorized Participant is acting.In the case of Blended Funds and International Funds, one or more Deposit Securities may not be eligible for trading due to local trading restrictions, local restrictions on securities transfers or other similar circumstances.Brokerage commissions incurred by a Fund to acquire any Deposit Security not part of a Creation Deposit are expected to be immaterial, and in any event the Adviser may adjust the relevant Transaction Fee (defined below) to ensure that the Fund collects the extra expense from the purchaser. The Underlying Indices may include U.S. government agency mortgage pass-through securities.12The Funds may seek to track the performance of this portion of the Underlying Index by investing in TBA transactions (as described below) on such U.S. government agency mortgage pass-through securities.The vast majority of mortgage pools are traded using “to-be-announced” or “TBA transactions.”A “TBA transaction” is a method of trading mortgage-backed securities.In a TBA transaction, the buyer and seller agree upon general trade parameters such as agency, settlement date, par amount and price.The actual pools delivered generally are determined two days prior to the settlement date.The Company intends to substitute a cash-in-lieu amount to replace any Deposit Security or Redemption Security of a Fund that is a TBA transaction.The amount of substituted cash in the case of TBA transactions 12 As used herein, the term “U.S. government agency mortgage pass-through security” refers to a category of pass-through securities backed by pools of mortgages and issued by one of several U.S. government-sponsored enterprises: the Government National Mortgage Association (“GNMA”), Federal National Mortgage Association (“FNMA”) or Federal Home Loan Mortgage Corporation (“FHLMC”).In the basic pass-through structure, mortgages with similar issuer, term and coupon characteristics are collected and aggregated into a pool.The pool is assigned a CUSIP number and undivided interests in the pool are traded and sold as pass-through securities. The holder of the security is entitled to a pro rata share of principal and interest payments (including unscheduled prepayments) from the pool of mortgage loans.The portion of the Underlying Index representing the mortgage pass-through segment of the U.S.investment grade bond market is comprised of multiple pools of mortgage pass-through securities. 19 will be equivalent to the value of the TBA transaction listed as a Deposit Security or Redemption Security. In order for the Company to preserve maximum efficiency and flexibility, the Company also reserves the right to determine in the future that Shares of one or more Funds may be purchased in Creation Unit Aggregations on a cash-only basis.The decision to permit cash-only purchases of Creation Unit Aggregations, to the extent such a decision is made, would be made if the Company and the Adviser believed such method would substantially minimize the Company’s transactional costs or would enhance the Company’s operational efficiencies.This would likely happen only in limited circumstances.For example, on days when a substantial rebalancing of a Fund’s portfolio is required, it might be preferable for the Fund to receive cash rather than in-kind securities so that it has the liquid resources at hand to make the necessary purchases.If a Fund were to receive in-kind securities on such a day, it may have to sell many of the securities received and acquire new securities to properly track its Underlying Index, thus incurring transaction costs which could have been avoided (or at least minimized) if the Fund had received payment for the Creation Unit Aggregations in cash. All orders to purchase Creation Unit Aggregations must be placed with the Distributor by or through an “Authorized Participant,” which is either:(1)a “participating party,” i.e., a Broker or other participant in the Continuous Net Settlement (“CNS”) System of the National Securities Clearing Corporation (“NSCC”), a clearing agency registered with the Commission and affiliated with DTC, or (2) a DTC Participant, which in any case, has executed an agreement with the Distributor (“Participant Agreement”).Investors may obtain a list of Authorized Participants from the Distributor.An investor does not have to be an Authorized Participant, but must place an order through, and make appropriate arrangements with, an Authorized Participant. 20 b.NSCC Clearing Process, DTC Process and Process for the Funds Purchase orders for creations and redemptions of each Fund’s Creation Unit Aggregations will be processed either through an enhanced clearing process or through a manual clearing process as described immediately below.13For Blended Funds, the clearance and settlement of each Blended Fund’s Creation Unit Aggregations will depend on the nature of the security, consistent with the processes discussed below. For Domestic Equity Funds, the enhanced clearing process is available only to those DTC Participants that also are participants in the CNS System of the NSCC.The NSCC/CNS system has been enhanced specifically to effect purchases and redemptions of domestic ETF securities, such as Domestic Equity Fund Shares.The enhanced clearing process (the “NSCC Clearing Process”) simplifies the process of transferring a basket of securities between two parties by treating all of the securities that comprise the basket as a single unit.By contrast, the manual clearing process (the “DTC Process”), which is available to all DTC participants, involves a manual line-by-line movement of each securities position.Because the DTC Process involves the movement of hundreds of securities individually, while the NSCC Process can act on instructions regarding the movement of one unitary basket which automatically processes the movement of hundreds of securities, DTC will charge a Fund more than NSCC to manually settle a purchase or redemption of Creation Unit Aggregations. ForInternational Equity Funds, the purchase of a Creation Unit Aggregation will operate as follows.Once a purchase order has been placed with the Distributor, the Distributor will inform the Adviser and the custodian.The custodian will then inform the appropriate subcustodians.The Authorized Participant will deliver to the appropriate sub-custodians, on behalf of itself or the Beneficial Owner, the relevant Deposit Securities (or the cash value of all 13 Settlement and clearing of foreign equity securities presently cannot be made using either the NSCC Clearing Process or the DTC Process.This is true for current ETFs which hold foreign securities. 21 or a part of such securities, in the case of a permitted or required cash purchase or “cash-in-lieu” amount), with any appropriate adjustments as determined by the Fund.Deposit Securities must be delivered to the accounts maintained at the applicable subcustodians.The subcustodians will confirm to the custodian that the required securities and/or cash have been delivered, and the custodian will notify the Adviser and Distributor.The Distributor will then furnish the purchaser with a confirmation and a current prospectus (“Prospectus”). Except as described below, Shares and Deposit Securities of the Fixed Income Funds will clear and settle in the same manner as the Shares and Deposit Securities of the Equity Funds.The Shares and Deposit Securities of Fixed Income Funds will clear and settle in the same manner as the fixed income securities and shares of other ETFs that invest in fixed income securities.Deposit Securities that are U.S. government or U.S. agency securities and any cash will settle via free delivery through the Federal Reserve System.Non-U.S. fixed income securities will settle in accordance with the normal rules for settlement of such securities in the applicable non-U.S. market.The Shares will settle through the DTC.The custodian will monitor the movement of the underlying Deposit Securities or cash and will instruct the movement of Shares only upon validation that such securities or cash have settled correctly.The settlement of Shares will be aligned with the settlement of the underlying Deposit Securities or cash and, except as discussed below with respect to Portfolio Securities traded in foreign markets, will generally occur on a settlement cycle of T+3 Business Days or shorter, at the sole discretion of the Company on behalf of each Fixed Income Fund.14Applicants do not believe 14 Applicants note that Shares of the Fixed Income Funds typically will trade and settle on a trade date plus three business days (“T+3”) basis.Where this occurs, Applicants believe that Shares of each Fixed Income Fund will trade in the secondary market at prices that reflect interest and coupon payments on Portfolio Securities through the Shares’ T+3 settlement date.As with other investment companies, the Act requires the Fixed Income Funds to calculate NAV based on the current market value on portfolio investments, and does not permit the Fixed Income Funds to reflect in NAV interest and coupon payments not due and payable.Therefore, to the extent that Shares of the Fixed Income Funds may trade in the secondary market at a price that reflects interest and coupon payments due on a T+3 settlement date, Applicants anticipate that such Shares may trade in the secondary market at a slight premium to NAV that reflects these interest 22 the issuance and settlement of Creation Unit Aggregations in the manner described above will have any material impact on the arbitrage efficiency or the secondary market trading of Domestic Fixed Income Shares and International Fixed Income Shares. Each Fund may recoup the settlement costs charged by NSCC and DTC by imposing a transaction fee (“Transaction Fee”) on investors purchasing or redeeming Creation Unit Aggregations.For this reason, investors purchasing or redeeming through the DTC process generally will pay a higher Transaction Fee than will investors doing so through the NSCC Process. c.Transaction Fees The Transaction Fees will be borne only by purchasers and redeemers of Creation Unit Aggregations and will be limited to amounts that have been determined by the Adviser to be appropriate in order to defray the transaction expenses that will be incurred by a Fund when investors purchase or redeem Creation Unit Aggregations.15The purpose of the Transaction Fee is to protect the existing shareholders of the Funds from the dilutive costs associated with the purchase and redemption of Creation Unit Aggregations.16Transaction Fees will differ for each Fund, depending on the transaction expenses related to each Fund’s Portfolio Securities.Variations in the Transaction Fee may be imposed from time to time. and coupon payments.Applicants do not believe that this apparent premium will have any impact on arbitrage activity or the operations of the Fixed Income Funds.The Market Makers and other institutional investors who would take advantage of arbitrage activity have full access to this information and regularly consider such information when buying an individual bond or baskets of fixed income securities. 15 In all cases, the Transaction Fees will be limited in accordance with the requirements of the Commission applicable to open-end management investment companies offering redeemable securities. 16 Where a Fund permits an in-kind purchaser to deposit cash-in-lieu of depositing one or more Deposit Securities, the purchaser may be assessed a higher Transaction Fee to offset the transaction cost to the Fund of buying those particular Deposit Securities. 23 d.Timing and Transmission of Purchase Orders All orders to purchase Creation Unit Aggregations, whether through the NSCC Process or the DTC Process, must be received by the Distributor no later than the NAV calculation time (“NAV Calculation Time”), generally 4:00p.m. ET on the date the order is placed (the “Transmittal Date”) in order for the purchaser to receive the NAV determined on the Transmittal Date. The Distributor will transmit all purchase orders to the relevant Fund.The Fund and/or the Distributor may reject any order that is not in proper form.After a Fund has accepted a purchase order and received delivery of the Deposit Securities and any accompanying cash payment, NSCC or DTC, as the case may be, will instruct the Fund to initiate “delivery” of the appropriate number of Shares to the book-entry account specified by the purchaser.The Distributor will furnish a Prospectus and a confirmation to those placing purchase orders.The Distributor also will maintain records of purchase orders, confirmations of purchase orders and the instructions given to the applicable Fund to implement delivery of its Shares. A Creation Unit Aggregation of a Fund will not be issued until the transfer of good title to the Company of the Deposit Securities and the payment of any cash portion of the purchase price have been completed.Notwithstanding the foregoing, to the extent contemplated by Participant Agreement, Creation Unit Aggregations will be issued to an Authorized Participant notwithstanding the fact that the corresponding Deposit Securities and cash payment have not been received in part or in whole, in reliance on the undertaking of such Authorized Participant to deliver the missing Deposit Securities or cash payment as soon as possible, which undertaking shall be secured by such Authorized Participant’s delivery and maintenance of collateral.The Participant Agreement will permit the Fund to buy the missing Deposit Securities at any time and will subject the Authorized Participant to liability for any shortfall between the cost to the Company of purchasing such securities and the value of the collateral. 24 2.Payment for Creation Unit Aggregations a.General Persons purchasing Creation Unit Aggregations from a Fund must make an in-kind deposit of Deposit Securities together with an amount of cash specified by the Adviser (the “Cash Amount”), plus the applicable Transaction Fee.The Deposit Securities and the Cash Amount collectively are referred to as the “Creation Deposit.”The Cash Amount is a cash payment designed to ensure that the net asset value of a Creation Deposit is identical to the net asset value of the Creation Unit Aggregation it is used to purchase.17 The Adviser or the Subadviser will make available through NSCC or the Distributor on each Business Day, prior to the opening of trading on the Primary Listing Exchange (expected to be 9:30a.m. ET), a list of securities and the required number of shares of each Deposit Security to be included in the Creation Deposit for each Fund.18That Creation Deposit will apply to all purchases of Creation Unit Aggregations until a new Creation Deposit composition is announced.The Adviser or Subadviser also will make available on a daily basis information about the previous day’s Cash Amount.The Adviser or Subadviser will make this information 17 If the market value of the Deposit Securities is greater than the net asset value of a Creation Unit Aggregation, then the Cash Amount will be a negative number, in which case the Cash Amount will be paid by the Fund to the purchaser, rather than vice-versa. 18 Personnel of the Adviser and Subadviser, if any, who are responsible for the designation and dissemination of the Deposit Securities or Redemption Securities will be prohibited from communicating any changes in either basket to other personnel within their organizations, any affiliates, or other unauthorized individuals or organizations until after such changes have been publicly disclosed.Also, in reviewing the policies and procedures of any Subadviser pursuant to Rule38a-1 under the Act, Applicants will seek to ensure that the policies and procedures of the Subadviser are consistent with the foregoing.The Adviser, any Subadviser and the Distributor will each have adopted a code of ethics as required by Rule17j-1 under the Act, which contains provisions reasonably necessary to prevent Access Persons (as defined in Rule17j-1) from engaging in any conduct prohibited in Rule17j-1.In addition, the Adviser and the Subadviser, as required under Section204A of the Advisers Act, will have adopted policies and procedures that are reasonably designed, taking into account the nature of its business, to prevent the misuse, in violation of the Advisers Act or the Exchange Act or the rules or regulations thereunder, of material non-public information by the Adviser or the Subadviser or any associated person.Any Subadviser to a Fund will be required to adopt and maintain a similar code of ethics and/or insider trading and similar policies and procedures. 25 available through NSCC or the Distributor along with the information about the Deposit Securities. b.Domestic Funds For purchases of Funds utilizing the in-kind process, Creation Deposits placed using the DTC Process must be delivered through an Authorized Participant.Authorized Participants wishing to place an order creating Creation Unit Aggregations to be effected using the DTC Process must state that they are not using the NSCC Process and that the creation of Creation Unit Aggregations will instead be effected through a transfer of securities and cash.The Creation Deposit transfer must be ordered on the Transmittal Date in a timely fashion so as to ensure the delivery of the requisite number of Deposit Securities through DTC to the account of the Fund on the contract settlement date.The cash equal to the Cash Amount must be transferred directly to the Fund through the Federal Reserve Bank wire transfer system in a timely manner so as to be received by the Fund on the contract settlement date.An order to create Creation Unit Aggregations using the DTC Process is deemed received by the Distributor on the Transmittal Date if (i)such order is received by the Distributor not later than the NAV Calculation Time on such Transmittal Date; and (ii)all other procedures set forth in the Participant Agreement are properly followed.However, if the Fund does not receive both the requisite Deposit Securities and the Cash Amount in a timely fashion on the contract settlement date, such order will be canceled.Upon written notice to the Distributor, such canceled order may be resubmitted the following Business Day using the Creation Deposit for that Business Day.The delivery of Creation Unit Aggregations purchased through the DTC Process will occur within the normal settlement cycle, currently no later than the third (3rd) Business Day following the day on which the creation order is deemed received by the Distributor. 26 c.International Funds The purchase of a Creation Unit Aggregation of an International Fund will operate as follows.Once a purchase order has been placed with the Distributor, the Distributor will inform the Adviser and custodian.The custodian will then inform the appropriate subcustodians.The Authorized Participant will deliver to the appropriate subcustodians, on behalf of itself or the Beneficial Owner on whose behalf it is acting, the relevant Deposit Securities (or the cash value of all or a part of such securities, in the case of a permitted or required cash purchase or “cash-in-lieu” amount), with any appropriate adjustments as determined by the Fund.Deposit Securities must be delivered to the accounts maintained at the applicable subcustodians. In the case of each of the Domestic Funds and the International Funds, the securities and the number of shares of the Deposit Securities required for the Creation Deposit for each Fund will change as rebalancing adjustments and corporate action events, among other reasons for change, are reflected from time to time by the Adviser or Subadviser in light of the investment objective of such Fund.The composition of the Deposit Securities may also change in response to adjustments to the weighting or composition of the Component Securities in the relevant Underlying Index. Applicants reserve the right to permit or require a purchasing investor to substitute an amount of cash to replace any prescribed Deposit Security.19Substitution of cash might be permitted or required, for example, because one or more Deposit Securities: (1)may be unavailable, or may not be available in the quantity needed to make a Creation Deposit; (2)may not be eligible for transfer through the NSCC Process; or (3)may not be eligible for trading by an Authorized Participant or the investor on whose behalf the Authorized Participant is acting.Brokerage commissions incurred by a Fund to acquire any Deposit Security not part of the 19 In certain circumstances, an investor that tenders a non-conforming basket of Deposit Securities may be required to purchase Creation Unit Aggregations through the DTC Process because the NSCC Process can only handle non-conforming deposits in specified situations. 27 Creation Deposit are expected to be immaterial, and in any event, the Adviser may adjust the relevant Transaction Fee to ensure that the Fund collects the extra expense from the purchaser. 3.Redemption of Creation Unit Aggregations Just as Shares can be purchased from a Fund only in Creation Unit Aggregations, such Shares similarly may be redeemed only if tendered in Creation Unit Aggregations (except in the event the Fund is liquidated).To redeem, an investor must accumulate enough Shares to constitute a Creation Unit Aggregation.Redemption requests must be placed by or through an Authorized Participant.As required by law, redemption requests in good order will receive the NAV next determined after the request is received.The Company expects to have the right to make redemption payments in respect of a Fund in cash, in-kind or a combination of both, provided the value of its redemption payments on a Creation Unit Aggregation basis equals the NAV times the appropriate number of Shares of such Fund and the redemptions are on the same terms for all investors.Applicants currently contemplate that Creation Unit Aggregations of each Fund will be redeemed principally in-kind (together with a Cash Amount), except in certain circumstances in which Creation Unit Aggregations may be redeemed all or in part for cash. When using the DTC Process, an in-kind redemption involves delivery of Shares in Creation Unit Aggregations from the entity placing the request to the Fund corresponding with a delivery of the requisite amounts of each of the underlying Portfolio Securities from the Fund to the entity placing the redemption request.The DTC Process involves a non-automatic line-by-line position movement of the underlying Portfolio Securities and Shares.Therefore, both the Fund and the entity placing the request will be required to reconcile delivery and receipt of the correct share amounts for the transfer of Shares and the corresponding transfer of each underlying Portfolio Security.Transmission of the Cash Amount and the Transaction Fee (which includes the processing, settlement and clearing costs associated with securities transfers) 28 must be accomplished in a manner acceptable to the Fund, normally through a DTC cash transfer system. For International Funds, a redemption request will not be made through DTC.Creation Unit Aggregations of each Fund will be redeemed principally in-kind, except in certain circumstances.However, the Fund has the right to make redemption payments in cash, in kind, or a combination of each, provided that the value of its redemption payments equals the NAV of the Shares tendered for redemption.The Fund may make redemptions partly or wholly in cash-in-lieu of transferring one or more of its Portfolio Securities to a redeeming investor if the Fund determines, in its discretion, that such alternative is warranted due to unusual circumstances.This could happen if the redeeming investor is unable, by law or policy, to own a particular security.For example, a foreign country’s regulations may restrict or prohibit a redeeming investor from holding shares of a particular issuer located in that country.The Adviser may adjust the Transaction Fee imposed on a redemption wholly or partly in cash to take into account any additional brokerage or other transaction costs incurred by the Fund. To the extent a Fund utilizes in-kind redemptions, Shares in Creation Unit Aggregations will be redeemable on any Business Day for the Redemption Securities.Applicants expect that the Redemption Securities received by a redeeming investor will be the same as the Deposit Securities required of investors purchasing Creation Unit Aggregations on the same day and that any differences between Redemption Securities and Deposit Securities will be limited to the circumstances described in the first paragraph of Section III.B.1.a above.Depending on whether the NAV of a Creation Unit Aggregation is higher or lower than the market value of the Redemption Securities, the redeemer of a Creation Unit Aggregation will either receive from or pay to the Fund, a balancing Cash Amount.The Redemption Securities and Cash Amount together are referred to as the “Redemption Basket.”The redeeming investor also must pay to 29 the Fund a Transaction Fee.The Adviser or Subadviser will publish daily the list of Redemption Securities. A Fund may make redemptions partly in cash in lieu of transferring one or more Redemption Securities to a redeeming investor if the Fund determines, in its discretion, that such alternative is warranted.20This could happen if the redeeming investor is unable, by law or policy, to own a particular Redemption Security.For example, a redeeming investor may be an investment-banking firm or broker-dealer restricted from holding shares of a company whose securities it recently underwrote.21 The right to redeem Shares will not be suspended nor payment upon redemption delayed, consistent with Section22(e) of the Act and Rule22e-2 under the Act, except as subsequently provided in the request for relief from Section22(e) with respect to certain International Funds. 4.Pricing of Shares The secondary market price of Shares trading on an Exchange will be based on a current bid/offer market.The secondary market price of Shares of any Fund, like the price of all traded securities, is subject to factors such as supply and demand, although the Applicants believe that the market value of Shares primarily will rise or fall based on changes in the current value of the Portfolio Securities held by the Fund.Shares, available for purchase or sale on an intra-day basis, do not have a fixed relationship to the previous day’s NAV or the current day’s NAV.Therefore, prices on an Exchange may be below, at, or above the most recently calculated NAV of such Shares.No secondary sales will be made to Brokers at a concession by the Distributor or 20 A Fund also may decide, on any given day, to provide all redeeming shareholders with cash proceeds, rather than a prescribed basket of securities, if doing so would benefit the Fund and its investors. 21 If a redeeming investor receives cash-in-lieu of one or more Redemption Securities, the investor will be required to use the DTC Process rather than the NSCC Process. 30 by a Fund.Transactions involving the purchases or sales of Shares on an Exchange will be subject to customary brokerage fees and charges. Applicants believe that the existence of a continuous trading market on an Exchange for Shares, together with the publication by the Exchange of the current market value of the sum of the Deposit Securities and the estimated Cash Amount, will be key features of the Company particularly attractive to certain types of investors.The pricing of Shares by means of bids and offers on an Exchange would be similar to the pricing of shares of many other ETFs. C. Applicability to Funds The Applicants have described in Exhibit A to this Application the Underlying Index on which the Initial Fund is expected to be based and for which the Relief is requested.In the future, the Company may offer new Shares of Future Funds that seek to match the performance of other Underlying Indices.The requested Order would permit the introduction of Funds that (1)are advised by the Adviser or an entity controlling, controlled by or under common control with the Adviser; (2)track Underlying Indices that are created, compiled, sponsored and maintained by any person who is not an affiliated person, or an affiliated person of an affiliated person, of the Adviser, the Distributor, the Company, a Fund, promoter or any Subadviser; and (3)comply with the respective terms and conditions of the Order.22 Each Fund will always have a fixed number of Shares in a Creation Unit Aggregation.23As discussed above, Shares will be listed on an Exchange and traded in the secondary market in the same manner as other equity securities. 22 Each Future Fund would remain fully subject to the requirements of the Exchange Act and to any applicable listing standards or individualized listing approvals required under Rule19b-4 under the Exchange Act, but the listing process under the Exchange Act would not affect the exemptive relief under the Act. 23 Applicants expect the Initial Fund to issue Creation Unit Aggregations of 100,000 Shares and to set initial NAV at $100 per Share on the first day of trading on the relevant Primary Listing Exchange.The Creation Unit Aggregation net asset value on such day would be $10,000,000. 31 D. Likely Purchasers of Shares Applicants believe that there will be four main types of market participants interested in buying and selling Shares in Creation Unit Aggregations: ● institutional investors who wish to keep a portion of their portfolio indexed to one or more Underlying Indices, and who choose Shares because they are a cost effective means to do so and/or because they can be bought and sold intra-day, unlike most investment company securities; ● arbitrageurs (which could include institutional investors) and liquidity suppliers who seek to profit from any slight premium or discount in the market price of individual Shares on the Exchange versus the NAV of those Shares; ● Authorized Participants (including Market Makers) who may from time to time find it appropriate to purchase or redeem Creation Unit Aggregations in connection with their market-making activities on an Exchange; and ● institutional investors who purchase Creation Unit Aggregations and break them down into the constituent Shares and sell those Shares directly to individual investors. Applicants expect that secondary market purchasers of Shares will include both institutional and retail investors for whom such Shares provide a useful, low investment minimum exchange-traded mechanism for investing in the Underlying Index. E. Third Party Broker-Dealer Issues; Disclosure Documents Because new Shares may be issued on an ongoing basis, a “distribution” of Shares could be occurring at any time.A Broker and/or its client may be deemed a statutory underwriter if it purchases Creation Unit Aggregations from a Fund, breaks them down into the constituent Shares, and sells those Shares directly to customers, or if it chooses to couple the creation of a supply of new Shares with an active selling effort involving solicitation of secondary market demand for Shares.Brokers who are not “underwriters” but are participating in a distribution (as contrasted to ordinary secondary trading transactions), and thus dealing with Shares that are part of an “unsold allotment” within the meaning of Section4(3)(C) of the Securities Act,would be 32 unable to take advantage of the prospectus delivery exemption provided by Section4(3) of the Securities Act. The Distributor will coordinate the production and distribution of Prospectuses to Brokers.It will be the responsibility of the Brokers to provide a Prospectus for every secondary market purchase of Shares.The Funds will provide semi-annual and annual reports to DTC Participants for distribution to Beneficial Owners.Each Fund’s Registration Statement will conform to the requirements of Form N-1A under the Act.24 F. Sales and Marketing Materials The Applicants will take such steps as may be necessary to avoid confusion in the public’s mind between the Company and its Funds on the one hand, and on the other hand, a traditional “open-end investment company” or “mutual fund.” Although the Company is classified and registered under the Act as an open-end management investment company, neither the Company nor any individual Fund will be marketed or otherwise “held out” as a traditional open-end investment company or a mutual fund.Instead, the Trust will be marketed as an “exchange-traded fund.”To that end, the designation of the Company and the Funds in all marketing materials will be limited to the terms “exchange-traded fund,” “investment company,” “fund” and “trust” without reference to an “open-end fund” or a “mutual fund,” except to compare and contrast the Company and the Funds with traditional open-end management investment companies (which may be referred to as “mutual funds”).All marketing materials that describe the features or method of obtaining, buying or selling Creation Unit Aggregations, or Shares being listed and traded on an Exchange or refer to redeemability, will prominently disclose that Shares are not individually redeemable 24 Form N-1A was recently amended to include certain disclosure obligations applicable to ETFs.See FormN-1A Amending Release. 33 shares and will disclose that the owners of Shares may acquire those Shares from the Fund or tender such Shares for redemption to the Fund only in Creation Unit Aggregations.This type of disclosure will be provided in the shareholder reports and investor educational materials issued or circulated in connection with Shares. G. Availability of Information Regarding Shares and Underlying Indices 1.Equity Funds In addition to the list of names and amounts of each security constituting the current Deposit Securities of the Creation Deposit, it is intended that, on each Business Day, the Cash Amount effective as of the previous Business Day, per each outstanding Share, will be made available, if applicable.Neither the Company nor any Fund will be involved in, or responsible for, the calculation or dissemination of any such amount and will make no warranty as to its accuracy.In addition, the following information will be disseminated:(i)continuously throughout the regular trading hours on the Primary Listing Exchange (anticipated to be 9:30a.m.to 4:00p.m.
